DETAILED ACTION
Response to Amendments
The amendment filed on 9/3/2021 has been entered.  
Claims 1-11, 20-22, 26-28 and 32-35 remain pending in the application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-5, 8-11, 20-22, 26-28, 32-33 and 35 are rejected under pre-AIA  35 U.S.C. 102 (a)(1/2) as being anticipated by USPGP# 20080092488 of Gabrielsen et al. (henceforth Gabrielsen).
Regarding claim 1, Gabrielsen teaches a device (Gabrielsen: 26), comprising a processor (Gabrielsen: 26, para 0080-0081) and a memory (Gabrielsen: para 0081), the memory containing computer readable instructions that, when executed by the processor, cause the processor to: 
receive, from an external sensor (Gabrielsen: para 0065), item data (Gabrielsen: para 0065, article 16 volume, see also para 0071) corresponding to at least one particular item (Gabrielsen: 16) to be packaged and associated with a preselected plurality of packaging elements of low density packaging material (Gabrielsen; “dunnage”, para 0096-0105, “dunnage”, para 0084, 0090 and 0093-0095, claim 1, see also dunnage dispensers 14f, 14g in fig. 1) to be made for packaging the at least one particular item (Gabrielsen: para 0065, for example, “a bar code, that identifies the article or multiple articles 16 and/or the container 20, and from that information a data set could be consulted that would either give their respective volumes from which the void volume can be calculated”) wherein the plurality of packaging elements is preselected from among a plurality of different selectable types of Gabrielsen: “dunnage”, para 0096-0105), wherein each of the different selectable types of packaging elements is made by a different process of converting high density supply material to low density packaging material (Gabrielsen: “dunnage”, para 0096-0105); 
based on the received item data (Gabrielsen: volume date for each article 16), determine machine instructions transmit to one or more packaging machines to cause the one or more packaging machines to make the preselected plurality of packaging elements that are associated with the received item data (Gabrielsen: para 0065 and 0096-0105); and transmit the determined machine instructions to the one or more packaging machines (Gabrielsen: para 0096-0105), including: 
transmit, first machine instructions to one of the packaging machines to cause the packaging machine receiving the first machine instructions to convert high density supply material to low density packaging material using a first process to make the packaging elements of the preselected plurality of packaging elements of a first of the types of packaging elements (Gabrielsen: para 0079-0081, 0087, 0096-0105), and 
transmit, second machine instructions to one of the packaging machines to cause the packaging machine receiving the second machine instructions to convert high density supply material to low density packaging material using a second process different from the first process to make the packaging elements of the preselected plurality of packaging elements of a second of the types of packaging elements (Gabrielsen: para 0079-0081, 0087, 0096-0105).

Regarding claim 2, as shown in claim 1, Gabrielsen teaches wherein the received item data comprises at least one of a barcode (Gabrielsen: para 0065), serial number, color, or quick response code.
Regarding claim 3, as shown in claim 1, Gabrielsen teaches wherein machine instructions to transmit to the one or more packaging machines include settings for the one or more packaging machines for causing the one or more packaging machines to make the plurality of packaging elements (Gabrielsen: para 0079-0081, 0087, 0096-0105).
Regarding claim 4, as shown in claim 3, Gabrielsen teaches wherein the one or more packaging machines includes a foam-in-bag (FIB) machine (Gabrielsen: para 0101), and wherein the settings establish configurations of the FIB machine to make at least one FIB bag having a particular size and/or fill percentage (Gabrielsen: para 0101).
Regarding claim 5, as shown in claim 1, Gabrielsen teaches wherein the computer readable instructions, when executed by the processor, further cause the processor to determine the machine instructions by retrieving, from memory stored machine instructions that have a preselected association with the received item data (Gabrielsen: para 0065 and 0084, 0090 and 0093-0095, claim 1).
Regarding claim 8, as shown in claim 1, Gabrielsen teaches wherein: the high density supply material used in the first process is a first high density supply material of a first type (Gabrielsen: para 0079-0081, 0087, 0096-0105); and the high density supply material used in the second process is a second high density supply material of a second type that is different than the second type (Gabrielsen: para 0079-0081, 0087, 0096-0105).
Regarding claim 9, as shown in claim 1, Gabrielsen teaches wherein the device is a self-contained computational device (Gabrielsen: para 0080).
Regarding claim 10, as shown in claim 8, Gabrielsen teaches wherein the packaging machine configured to convert high density supply material to low density packaging material using the first process is a first packaging machine (Gabrielsen: para 0079-0081, 0087, 0096-0105) 
the packaging machine configured to convert high density supply material to low density packaging material using the second process is a second packaging machine (Gabrielsen: para 0079-0081, 0087, 0096-0105) spatially separated and a different type from the first packaging machine (Gabrielsen: para 0079-0081, 0087, 0096-0105, see fig. 1 and 14f-g), and 
the second machine instructions are sent to the second packaging machine while the first packaging machine is converting high density supply material to low density packaging material using the first process (Gabrielsen: para 0079-0081, 0087, 0096-0105).  
Regarding claim 11, as shown in claim 1, Gabrielsen teaches wherein the received item data identifies a plurality of particular items (Gabrielsen: 16, para 0065) for packaging with the preselected plurality of packaging elements (Gabrielsen: para 0065).

Regarding claim 20, Gabrielsen teaches A controller (Gabrielsen: 26) comprising a processor (Gabrielsen: para 0080-0081) and a memory (Gabrielsen: para 0081), the controller communicatively coupled to a scanner (Gabrielsen: para 0065) and to each of a plurality of different types of packaging machines (Gabrielsen: 14a-g) selected from a foam-in-bag machine (Gabrielsen: para 0101), an inflated air pillow machine (Gabrielsen: para 0096-0101), and a paper dunnage machine (Gabrielsen: para 0096), the memory containing computer readable instructions that, when executed by the processor, cause the processor to: receive, from the scanner, item data (Gabrielsen: para 0065, i.e. “a bar code, that identifies the article or multiple articles 16 and/or the container 20, and from that information a data set could be consulted that would either give their respective volumes from which the void volume can be calculated”) corresponding to at least one particular item (Gabrielsen: 16) to be packaged and associated with a preselected plurality of packaging elements of low density packaging material to be made for packaging the at least one particular item (Gabrielsen: para 0065 and 0096-0105); wherein the plurality of packaging elements  is preselected from among a plurality of selectable types of packaging elements, each produced by a different type of packaging machine (Gabrielsen: “dunnage”, para 0084, 0090 and 0093-0095, claim 1, see also dunnage dispensers 14f, 14g in fig. 1); 
based on the received item data, determine machine settings to transmit to at least two packaging machines of the plurality of different types of packaging machines to cause the at least two packaging machines to make the preselected plurality of packaging elements that are associated with the received item data (Gabrielsen: para 0079-0081, 0087, 0096-0105);
transmit the determined machine settings to the at least two packaging machines packaging machine to automatically adjust parameters for the at least one packaging machine to make the selected two or more types of packaging elements (Gabrielsen: “dunnage”, para 0079-0081, 0084, 0087, 0090 and 0093-0101, claim 1, see also dunnage dispensers 14f, 14g in fig. 1).
Regarding claim 21, as shown in claim 20, Gabrielsen teaches wherein the received item data comprises at least one of a barcode (Gabrielsen: para 0065).
Regarding claim 22, as shown in claim 20, Gabrielsen teaches wherein the instructions cause the processor to retrieve the determined machine settings from memory (Gabrielsen: para 0079-0081, 0087, 0096-0105).
Regarding claim 26, as shown in claim 20, Gabrielsen teaches wherein the controller is provided in one of the foam-in-bag machine, the inflated air pillow machine, and the paper dunnage machine (Gabrielsen: para 0080).
Regarding claim 27, as shown in claim 1, Gabrielsen teaches a system (Gabrielsen: 10) for making packaging elements comprising the device of claim 1 (see claim 1 above), and the one or more packaging machines (Gabrielsen: 14a-f) include at least two different packaging machines selected from two or more different ones of a foam-in-bag machine (Gabrielsen: para 0079-0081, 0087, 0096-0105), an inflated air pillow machine (Gabrielsen: para 0079-0081, 0087, 0096-0105), and a paper dunnage machine (Gabrielsen: para 0079-0081, 0087, 0096-0105), 
wherein the processor is communicatively coupled to each of the at least two different packaging machines for transmitting the determined machine instructions to the at least two packaging machines (Gabrielsen: para 0079-0081, 0087, 0096-0105).
Regarding claim 28, as shown in claim 1, Gabrielsen teaches wherein the computer readable instructions further cause the processor to retrieve or make packaging characteristics for packaging elements for packing the at least one particular item (Gabrielsen: para 0065, 0079-0081, 0087, 0092, 0096-0105).
Regarding claim 32, as shown in claim 10, Gabrielsen teaches wherein the first machine is located remotely from the second machine (Gabrielsen: see fig. 1, and location of first machine 14f relative to second machine 14g).
Regarding claim 33, as shown in claim 1, Gabrielsen teaches wherein the computer readable instructions, when executed by the processor, further cause the processor to determine the machine instructions by identifying the preselected plurality of packaging elements that are associated with the received item data corresponding to the at least one particular item (Gabrielsen: para 0065, 0079-0081, 0087, 0092, 0096-0105).
Regarding claim 35, as shown in claim 1, Gabrielsen teaches a system (Gabrielsen: 10) for making packaging elements, comprising: the device of claim 1 (see claim 1 above); and the one or more packaging machines (Gabrielsen: 14a-f), which are configured for providing the packaging elements made thereby for assembly by a user into a package along with the item (Gabrielsen: para 0087, “The dunnage can … be placed or guided into the container 20 by an operator).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Gabrielsen in view of USP# 20140103674 of Mueller et al. (henceforth Mueller).
Regarding claim 6, as shown in claim 5, Gabrielsen is silent on wherein the memory is a cloud based memory.
However, cloud storage/memory systems were known at the time of filing of the invention.  For example, Mueller teaches a cloud based memory (Mueller: 1110, para 0038) for storing various data/instruction. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the memory of Gabrielsen with a cloud based memory as taught by Mueller in order to allow remote access and modification of data stored on the memory while also providing a secure way of storing data external from the device in order to safeguard it (data) against damage in case of damage to the device. 
Regarding claim 7, as shown in claim 6, the combination of Gabrielsen and Mueller teaches wherein the preselected machine instructions are transmitted to the memory from a computer located remotely from the device (Mueller: para 0038, Gabrielsen: para 0081).

Claim 34 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Gabrielsen in view of USPGP# 2001/0017023 of Armington et al. (henceforth Armington).
Regarding claim 34, as shown in claim 1, Gabrielsen teaches that the packaging elements can be manually packed by an operator (Gabrielsen: para 0087).  However Gabrielsen is silent on wherein the computer readable instructions, when executed by the processor, further cause the processor to: determine assembly instructions associated with the received item data for instructing a user on how to assemble the one or more particular items in the package with the preselected plurality of cushioning elements; and transmit the determined assembly instructions to a display to cause the display to display the assembly instructions to a user.
However, Armington teaches a similar device (Armington: 10) for creating different packaging elements (Armington: para 0110-0122 especially para 0096-0099) using a packaging machine (Armington: 12) comprising a processor (Armington: 14) and a memory (Armington: 72, 78 see also para 0007, 0103) the memory containing computer readable instructions that, when executed by the processor, cause the processor to determine assembly instructions (Armington: para 0100-0105, see also figs. 5-7) associated with a received item data (Armington: para 0093 and 0232-0233) for instructing a user on how to assemble the one or more particular items in the package with the preselected plurality of cushioning elements (Armington: para 0100-0105, 0233, see also figs. 5-7); and transmit the determined assembly instructions to a display (Armington: 18) to cause the display to display the assembly instructions to a user (Armington: para 0100-0105, see also figs. 5-7).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the device of Gabrielsen with addition of processor providing packaging instructions as taught by Armington in order to allow reliable, consistent and safe packaging of items which reduces the chance that the packaged items will be damaged in transit due to being mis-packaged by a user. 

Response to Arguments
Applicant’s arguments filed on 9/30/2021 have been fully considered:
Applicant’s arguments regarding claims 1 and 20, have been fully considered but are not persuasive.
Regarding claims 1 and 20, Applicant contends that Gabrielsen is silent on determining packaging elements based on item date since void data of the container is used to determine which packaging elements are used.  However, Gabrielsen teaches in para 0065, volume data (which has been interpreted as item data) for each respective article (the at least one particular item) can also be used to determine the void volume of a container. The item data (i.e. the volume data for each particular item) is then used to determine void volume which in turn is used to create different combinations of preselected packaging elements. Hence, the combination of packaging elements are produced from associated item data.
Regarding claims 5 and 33, Applicant contends that Gabrielsen is silent on machine instruction for creating packaging elements; rather, the machine instructions are based on void data and not item.  However, as described in para 0065 volume data for each item (which is the item data) can be determined by consulting a data set, which, in turn, is used to determine void data which is then used to create machine instructions for creating packaging elements.  So the primary item data is the volume for each of the items. Therefore, the claims as recited, are anticipated.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A./
Examiner, Art Unit 3731

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731